Citation Nr: 1330714	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Des Moines, Iowa, that, in pertinent part, denied service connection for a bilateral knee disability.

The Board notes that the Veteran's claim of entitlement to service connection for a bilateral knee disorder had previously been denied by the RO in September 2005.  In June 2007, the Veteran again filed a claim for service connection for a bilateral knee disorder, this time to include as secondary to his service-connected degenerative disc disease of the thoracolumbar spine.  Although, the RO adjudicated the current claim as entitlement to service connection for a bilateral knee disorder, as secondary to the service-connected degenerative disc disease of the thoracolumbar spine, the United States Court of Appeals for Veterans Claims (Court) has held that alternative theories of entitlement to the same benefit do not constitute separate claims, but are instead encompassed within a single claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Id.  

In his July 2009 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge of the Board in Washington, DC.  Thereafter, in correspondence dated later in July 2009, the Veteran withdrew his request for a hearing.

In correspondence dated in June 2011, the Veteran indicated that his service-connected right elbow disability was more disabling than reflected by the currently assigned disability rating.  The Board construes this as a claim for an increased disability rating.  This matter has been raised by the record, but 
has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of service connection for a bilateral knee disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral knee disorder was denied by the RO in September 2005.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the September 2005 RO decision that denied service connection for a bilateral knee disorder relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed September 2005 rating decision that denied service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  Additional evidence received since the September 2005 rating decision that denied service connection for a bilateral knee disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this decision, the Board reopens the Veteran's claim of service connection for a bilateral knee disorder, to include as secondary to a service-connected disability, and remands it for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Reopening Service Connection for a Bilateral Knee Disorder

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the 
chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has a bilateral knee disorder that is manifested as a result of his period of active service, to specifically include as secondary to his service-connected degenerative disc disease of the thoracolumbar spine.  Because the Veteran did not submit a notice of disagreement to the September 2005 rating decision denying service connection, that determination became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In a decision of the RO dated in September 2005, the Veteran's claim of entitlement to service connection for a bilateral knee disorder was denied.  At the time of this decision, the evidence of record included his service treatment records; a VA examination report dated in September 1965; private medical records from J. Kepros, M.D., dated in March 1972 and March 1991; and private medical records from the Regional Health Services of Howard County, dated in May 2000.  The evidence also included statements from the Veteran in support of his claim.
The RO in September 2005 determined that the Veteran's service treatment records had been negative of any complaints of or treatment for symptoms associated with a bilateral knee disorder.  The March 1991 records were said to have referenced a post-service fall on the ice causing injury to the right knee, and the May 2000 records were said to have referenced a post-service incident in which a tree branch fell on the left leg.  The RO determined that the evidence of record had not shown that a current bilateral knee disorder was related to the Veteran's period of active service.

The Veteran did not submit a notice of disagreement within one year of the September 2005 decision.  No relevant evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

In correspondence dated in June 2007, the Veteran requested that his claim for service connection for a bilateral knee disorder be reopened.  He asserted that his current bilateral knee disorder was secondary to his service-connected degenerative disc disease of the thoracolumbar spine.  He specifically suggested that his knee disability was the result of wear and tear on them from his service-connected back disability.

In support of his claim, the Veteran submitted a letter from D. W. Foley, D.C., dated in June 2007 in which it was indicated that the Veteran's knees had deteriorated tremendously over the past years.  Dr. Foley suggested that it was possible this was due to his gait change because of his lower back problems.

A VA examination report dated in August 2007 shows that the VA examiner provide etiology opinions regarding Veteran's diagnosed bilateral osteoarthritis of the knees, however, these opinions were based on an inaccurate factual premise in that the VA examiner believed the Veteran had a pre-existing bilateral knee disability that was aggravated during service.  In this regard, the examiner referenced the March 1972 record of Dr. Kepros as having occurred prior to the Veteran's active service, which is clearly not the case. 

In an attempt to clarify the prior VA opinion, an addendum from a different VA examiner dated in September 2007 shows that it was concluded that it was less likely as not that the Veteran's bilateral knee disorder was secondary to his back disability.  The examiner referenced the 1991 and 2000 post-service injuries, and added that risk factors for degenerative joint disease included obesity, prior injury, and occupational factors.  The examiner also indicated that low back disease was not a recognized risk factor for degenerative joint disease of the knees.

A letter from M. K. Nelson, M.D., dated in August 2007 shows that it was suggested that the Veteran's knee and back pain were probably interrelated with changes in his gait, which exacerbated the back pain.

The newly received evidence documents that the Veteran was being treated for symptoms associated with a bilateral knee disorder.  Additionally, the letters from the Veteran's private medical care providers suggest a possible relationship between the bilateral knee disorder and the service-connected back disability.  This evidence pertains to an element of the claim that was previously found to be lacking.  While, the September 2007 addendum from the VA examiner concluded that it was less likely as not that the Veteran's bilateral knee disorder was secondary to his back disability, the examiner did not provide an opinion as to whether the service-connected back disability aggravated the bilateral knee disorder.  As such, the new evidence, when considered with the old, triggers VA's duty to conduct additional development, to include provide an examination.  

The record contains competent current diagnoses, and the suggestion that the claimed disability may be related to a service-connected disability.  Hence, it raises a reasonable possibility of substantiating the claim.  Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a bilateral knee disorder.  Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a bilateral knee disorder, to include as secondary to a service-connected disability, is reopened, and to this extent only the appeal is granted.


REMAND

The Board's finding that the evidence is new and material to reopen the claim of service connection for a bilateral knee disorder, to include as secondary to a service-connected disability, entails a finding that the evidence triggers VA's duty to conduct additional development, to include provide an examination.  In light of the foregoing, additional development is warranted in this case. 

In this regard, the Board has considered the June 2007 letter from Dr. Foley in which it was indicated that the Veteran's knees had deteriorated tremendously over the past years, possibly due to his gait change because of his lower back problems.  The August 2007 letter from Dr. Nelson suggested that the Veteran's knee and back pain were probably interrelated with changes in his gait.  As noted above, while 
the September 2007 addendum from the VA examiner concluded that it was less likely as not that the Veteran's bilateral knee disorder was secondary to his back disability, the examiner did not provide an opinion as to whether the service-connected back disability aggravates the bilateral knee disorder, an element that must be addressed in assessing secondary service connection under 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439 (1995).
As such, the Board finds that the Veteran must be afforded another VA examination by a VA physician that has not previously examined him in order to obtain a medical opinion that reconciles the question of whether the Veteran's current bilateral knee disorder was either (a) caused by or (b) is aggravated by a service-connected disability, to specifically include the degenerative disc disease of the thoracolumbar spine based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted bilateral knee disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran's asserted bilateral knee disorder that have not yet been associated with his claims file.  All records obtained must be included in the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination by a physician that has not previously examined him so as to determine the nature and etiology of his bilateral knee disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

Based upon examination of the Veteran and review of his 
pertinent medical history, the examiner is requested to offer an opinion with supporting analysis as to the following:

(a)  Is it at least as likely as not that the Veteran's current bilateral knee disorder had its onset in service, had its onset in the year immediately following his period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current bilateral knee disorder was caused by a service-connected disability, to include the degenerative disc disease of the thoracolumbar spine?

(c)  Is it at least as likely as not that the Veteran's current bilateral knee disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include the degenerative disc disease of the thoracolumbar spine?  If aggravated, the examiner should identify the baseline level of disability and the permanent, measurable increase in the bilateral knee disability attributable to the service-connected disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a bilateral knee disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


